FIRST DIVISION
                              BARNES, P. J.,
                          MERCIER and BROWN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   October 15, 2019




In the Court of Appeals of Georgia
 A19A1276. MANZANARES v. CITY OF BROOKHAVEN.

      BROWN, Judge.

      Bernardina Manzanares appeals from the trial court’s order dismissing her

complaint against the City of Brookhaven based upon her failure to comply with the

ante litem notice requirement in OCGA § 36-33-5. She contends: (1) that the first

notice she provided to the City satisfied the statutory requirements, and (2) that her

untimely amended notice should relate back to the date of her first timely notice. For

the reasons explained below, we disagree and affirm.

      On appeal,

      [w]e review the grant of any motion to dismiss de novo, and a motion to
      dismiss should not be granted unless the allegations of the complaint
      disclose with certainty that the claimant would not be entitled to relief
      under any state of provable facts asserted in support thereof. We
      construe the pleadings in the light most favorable to the plaintiff with
      any doubts resolved in the plaintiff’s favor.


(Citations and punctuation omitted.) Harrell v. City of Griffin, 346 Ga. App. 635, 636

(816 SE2d 738) (2018). So construed, the record shows that on November 19, 2015,

Manzanares was injured when the car she was driving collided with a car driven by

a City police officer. On April 20, 2016, Manzanares’ attorney sent an ante litem

notice to the City of Brookhaven stating that she suffered from the following injuries

as a result of the accident: “Head pain, face pain, neck pain, left shoulder and right

shoulder pain, back pain, hip pain, and left knee and right knee pain.” Her attorney

stated that he was

      presenting her claim for general and special damages, both past and
      future, including but not limited to medical expenses, permanent
      disability, diminished earning capacity, lost wages, pain and suffering
      and any other damages allowed under Georgia law within the six-month
      period required by statute. While our investigation is still ongoing, we
      believe that the value of this claim may exceed $250,000.00.


      On November 2, 2017, Manzanares filed a complaint against the City seeking

to recover damages for her injuries in the accident; she voluntarily dismissed this

complaint without prejudice on December 18, 2017. The following day and over two


                                          2
years after the accident, Manzanares sent a second ante litem notice letter to the City

“in order to revise the amount of Plaintiff’s claim based on her current medical

status.” The second notice stated “that the value of her claim is the City’s full

insurance policy limits of $1 million.” Her renewal complaint, filed on December 27,

2017, asserts the second notice was an “amendment” and “relates back to the date of

the original notice.”

      The City of Brookhaven filed a motion to dismiss the renewal complaint based

upon Manzanares’ failure to comply with the ante litem notice statute, OCGA § 36-

33-5. The trial court granted the motion based upon two conclusions: (1) the original

notice was deficient for failing to state the specific amount of monetary damages

being sought from the City; and (2) Manzanares could not cure this deficiency by

voluntarily dismissing her first complaint, sending a second, more specific ante litem

notice more than six months after the accident, and then filing a renewal complaint.

      1. Manzanares contends that her first ante litem notice satisfied the

requirements of OCGA § 36-33-5 based upon the concept of substantial compliance.

We disagree.

      This Code section provides:



                                          3
      (a) No person, firm, or corporation having a claim for money damages
      against any municipal corporation on account of injuries to person or
      property shall bring any action against the municipal corporation for
      such injuries, without first giving notice as provided in this Code
      section.


      (b) Within six months of the happening of the event upon which a claim
      against a municipal corporation is predicated, the person, firm, or
      corporation having the claim shall present the claim in writing to the
      governing authority of the municipal corporation for adjustment, stating
      the time, place, and extent of the injury, as nearly as practicable, and the
      negligence which caused the injury. No action shall be entertained by
      the courts against the municipal corporation until the cause of action
      therein has first been presented to the governing authority for
      adjustment. . . .


      (e) The description of the extent of the injury required in subsection (b)
      of this Code section shall include the specific amount of monetary
      damages being sought from the municipal corporation. The amount of
      monetary damages set forth in such claim shall constitute an offer of
      compromise. In the event such claim is not settled by the municipal
      corporation and the claimant litigates such claim, the amount of
      monetary damage set forth in such claim shall not be binding on the
      claimant.


Subsection (e) of this Code section was added by the General Assembly in 2014, with

no changes made to subsection (b). Ga. L. 2014, p. 487, § 1. Manzanares argues that

                                           4
we should read the requirement in subsection (e) for a “specific amount of monetary

damages” together with the statement in subsection (b) that the “extent of the injury”

be stated “as nearly as practicable” to conclude that the first notice she provided

substantially complied with the statute.

      Under well-established precedent existing before the 2014 amendment, the

Supreme Court of Georgia recognized that

      [t]here is no precise standard for determining whether any given
      ante-litem notice is substantively sufficient, since substantial compliance
      with the statute is all that is required. The information supplied will be
      deemed sufficient if it puts a municipality on notice of the general
      character of the complaint, and, in a general way, of the time, place, and
      extent of the injury. The act recognizes, by the use of the words as
      near[ly] as practicable, that absolute exactness need not be had.


(Citations and punctuation omitted.) Owens v. City of Greenville, 290 Ga. 557, 561

(4) (722 SE2d 755) (2012).

      In Harrell, supra, 346 Ga. App. 635,1 this Court addressed, for the first time,

subsection (e)’s requirement that a notice state the “specific amount of monetary



      1
       All of the justices of the Supreme Court of Georgia concurred in a decision
to deny a petition for certiorari in Harrell. See Harrell v. City of Griffin, Case No.
S18C1542, decided March 4, 2019.

                                           5
damages being sought.” We concluded that, “[e]ven if only substantial compliance

is required for subsection (e), . . . a notice does not substantially comply with

subsection (e) unless a specific amount is given that would constitute an offer that

could be accepted by the municipality.” Id. at 637-638 (1). We reasoned that

“subsection (e) directly implies” that the amount of the monetary damages being

sought constitutes an offer that can be accepted by the municipality, “thereby creating

a binding settlement.” Id. Because the notice provided by the plaintiff in Harrell, “did

not include any specific amount of monetary damages being sought from [the city]

that could constitute an offer of compromise,” we affirmed the trial court’s dismissal

of her suit. Id. at 638 (1). See also Wright v. City of Greensboro, 350 Ga. App. 685

(1) (c) (830 SE2d 228) (2019) (holding trial court did not err in dismissing complaint

where ante litem notice did not include a claim for a specific amount of monetary

damages being sought).

      In this case, the notice provided by Manzanares did not state “the specific

amount of monetary damages being sought from the municipal corporation” as

required by OCGA § 36-33-5 (e). (Emphasis supplied.) Instead, it stated: “While our

investigation is ongoing, we believe that the value of this claim may exceed

$250,000.00.” (Emphasis supplied.) Even under a standard of substantial compliance,

                                           6
we cannot say that this statement conveys the specific amount of monetary damages

being sought from the City, nor was it specific enough to constitute an offer of

compromise that could be accepted by the City. See Herring v. Dunning, 213 Ga.

App. 695, 697 (446 SE2d 199) (1994) (if a settlement “offer is in any case so

indefinite as to make it impossible for a court to decide just what it means, and to fix

the legal liability of the parties, its acceptance can not result in an enforceable

agreement”) (citation and punctuation omitted). As we explained in Wright,

      subsection (e) of the statute does not require a potential plaintiff to
      provide the actual dollar amount of the damages allegedly incurred,
      which might be difficult to quantify in a case involving a continuing
      nuisance. Instead, the provision requires the ante litem notice to provide
      “the specific amount of monetary damages being sought” from the city,
      i.e., a settlement offer. And, if the city rejects the offer or a settlement
      cannot be reached, the plaintiff is not bound by that initial offer once
      litigation begins.


(Punctuation and footnotes omitted; emphasis supplied.) Ga. App. (1).

      While the ante litem notice at issue here states a number, it fails to state a

specific amount of monetary damages sought. Instead, it indicates that the value of

the claim is some unknown number above $250,000 and makes no statement with

regard to the amount being sought. An unknown number above $250,000 is too

                                           7
indefinite to constitute a binding offer of settlement. Accordingly, based upon the

standard articulated by this Court in Harrell, we affirm the trial court’s conclusion

that Manzanares’ first ante litem notice did not comply with OCGA § 36-33-5 (e).

      2. Manzanares argues in the alternative that because she amended her original

notice before the City acted upon it, the amended notice relates back to the date of her

original notice. In support of this argument, she relies upon subsections (c) and (d)

of OCGA § 36-33-5, which provide:

             (c) Upon the presentation of such claim, the governing authority
      shall consider and act upon the claim within 30 days from the
      presentation; and the action of the governing authority, unless it results
      in the settlement thereof, shall in no sense be a bar to an action therefor
      in the courts.


             (d) The running of the statute of limitations shall be suspended
      during the time that the demand for payment is pending before such
      authorities without action on their part.


In an early decision interpreting a predecessor of this Code section, the Supreme

Court of Georgia held that while a plaintiff has a right to sue immediately after the

expiration of the 30-day period, a plaintiff can also wait until the governing authority

acts on the claim to file suit without fear of the statute of limitation expiring during


                                           8
the pendency of the claim. See City of Rome v. Rigdon, 192 Ga. 742, 746-748 (16

SE2d 902) (1941). It has also explained that

      OCGA § 36-33-5 is not itself a six-month statute of limitations and does
      not curtail the applicable two-year or four-year period of limitations.
      Rather, OCGA § 36-33-5 simply establishes that the time for satisfying
      the condition precedent of giving ante litem notice is limited to the
      six-month period which begins to run from the happening of the event
      upon which the claim is predicated. Thus, if the requisite ante litem
      notice has been given within the applicable six-month period, suit can
      thereafter be brought at any time within the applicable period of
      limitations. If, however, the requisite ante litem notice has not been
      given within the six-month period, suit cannot thereafter be brought
      even though the applicable period of limitations has not expired.


(Citation and punctuation omitted; emphasis supplied.) City of Chamblee v. Maxwell,

264 Ga. 635, 636 (452 SE2d 488) (1994). Based upon these decisions and the plain

language of the statute, it appears that Manzanares’ argument has no merit.

      Indeed, Manzanares acknowledges that she can point to no cases holding that

the tolling provision in subsection (d) should also be applied to the six-month ante

litem deadline if the governing authority has not acted upon a previous ante litem

notice. In support of her argument, she relies upon decisions of this Court addressing

whether ante litem notice deadlines may be tolled based upon the application of other


                                          9
statutes tolling statute of limitation periods. See, e.g., Ga. Dept. of Public Safety v.

Ragsdale, 347 Ga. App. 827 (821 SE2d 58) (2018)2 (holding OCGA § 9-3-99 tolled

the period for presenting ante litem notice under Georgia Tort Claims Act, OCGA §

50-21-26 (a) (1)); Carter v. Glenn, 243 Ga. App. 544, 548 (2) (533 SE2d 109) (2000)

(holding plaintiff did not make sufficient showing of mental incompetency to toll ante

litem notice under OCGA § 9-3-30); City of Barnesville v. Powell, 124 Ga. App. 132

(1) (183 SE2d 55) (1971) (holding that ante litem notice tolled by infancy). In these

decisions, we have stated generally that ante litem notices are “a statute of limitation,”

and it is upon this general language that Manzanares relies to assert that subsections

(c) and (d) should be used to somehow allow her amended ante litem notice to relate

back to the date of her first notice. See Nicholas v. Van, 252 Ga. App. 411, 412 (556

SE2d 497) (2001) (time requirement in OCGA § 36-33-5 “is a statute of limitation”);

Powell, 124 Ga. App. at 132 (1) (“The requirement of ante litem notice . . . stating

that before suit may be instituted against any municipal corporation for money

damages for injury to person or property, it must be notified in writing within [six]

      2
        The Supreme Court of Georgia has granted a petition for certiorari in this case
to address the following question: “Is the time for filing an ante litem notice under the
Georgia Tort Claims Act, see OCGA § 50-21-26 (a) (1), subject to tolling under
OCGA § 9-33-99?” See Dept. of Public Safety v. Ragsdale, Case No. S19C0422,
decided July 1, 2019.

                                           10
months of the event upon which the claim is predicated for opportunity to adjust the

same is a statute of limitation.”) (citation and punctuation omitted).

      Setting aside the question of whether this Court has properly characterized the

time for giving notice under OCGA § 36-33-5 as a statute of limitation,3 we find that

the plain language of the statute does not contemplate that a municipality’s failure to

act upon a deficient notice given within the six-month time period mandated by

subsection (b) allows an untimely notice made during the municipality’s period of

inaction to relate back to the date of the first notice. Subsection (d) makes no mention

of amendments made during the time period of a municipality’s inaction relating back

to the date of a timely but insufficient notice, and we decline to craft a procedure not

contemplated by the plain language of the statute. “The giving of the ante litem notice

in the manner and within the time required by the statute is a condition precedent to

the maintenance of a suit on the claim.” (Citation and punctuation omitted; emphasis

      3
        The Supreme Court of Georgia has referred to the time limit in OCGA § 36-
33-5 as a condition precedent to bringing suit rather than a statute of limitation. See
Atlanta Taxicab Co. Owners Assn. v. City of Atlanta, 281 Ga. 342, 351 (5) (638 SE2d
307) (2006) (“the giving of ante-litem notice is a condition precedent to bringing suit
against a municipality”); Maxwell, 264 Ga. at 636 (“OCGA § 36-33-5 is not itself a
six-month statute of limitations”; rather it “simply establishes that the time for
satisfying the condition precedent of giving ante litem notice is limited to the
six-month period which begins to run from ‘the happening of the event upon which’
the claim is predicated”).

                                          11
supplied.) City of Albany v. GA HY Imports, 348 Ga. App. 885, 888 (825 SE2d 385)

(2019). As Manzanares failed to provide a sufficient ante litem notice “[w]ithin six

months of the happening of the event upon which a claim against a municipal

corporation is predicated,” OCGA § 36-33-5 (b), the trial court properly granted the

City’s motion to dismiss. Cf. Silva v. Ga. Dept. of Transp., 337 Ga. App. 116, 119-

120 (4) (787 SE2d 247) (2016) (affirming trial court’s conclusion that amendment to

ante litem notice under the Georgia Tort Claims Act must be made within 12 months

of the injury to be effective).

      Judgment affirmed. Barnes, P. J., and Mercier, J., concur.




                                        12